     Case 1:18-cr-00094-TH Document 47 Filed 04/07/21 Page 1 of 2 PageID #: 159




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                                                    § CASE NO. 1:18-CR-00094-TH
v.                                                  §
                                                    §
                                                    §
DARRYL JAMES DODD                                   §
                                                    §

                     ORDER ADOPTING THE MAGISTRATE JUDGE'S
                         REPORT AND RECOMMENDATION

         The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of this court. The court has received and

considered the Report of the United States Magistrate Judge filed pursuant to such order, along

with the record, pleadings and all available evidence.

         At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.       that the court find that the Defendant violated the second allegation in the petition that he
         failed to follow a special condition of release;

2.       revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

3.       the Defendant should be sentenced to a term of 10 months’ imprisonment with 18 months
         of supervised release to follow. His term of imprisonment should be served at the
         Federal Correctional Institute in Beaumont, Texas, if the Bureau of Prisons can
         accommodate such request. The court adopts the magistrate judge’s findings for the
         imposition of the special conditions of supervised release.

         At the close of the revocation hearing, the Defendant, defense counsel and counsel for the

Government each signed a standard form waiving their right to object to the proposed findings

and recommendations contained in the magistrate judge’s report, consenting to revocation of
  Case 1:18-cr-00094-TH Document 47 Filed 04/07/21 Page 2 of 2 PageID #: 160




supervised release and imposition of the sentence recommended. The Defendant also waived his

right to be present with counsel and to speak at sentencing before the court imposes the

recommended sentence.

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct and the report of the magistrate judge is ADOPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and Darryl James Dodd’s

supervised release is REVOKED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.

       SIGNED this the 7 day of April, 2021.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                               2
